Citation Nr: 1203120	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-38 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right wrist condition.

2.  Entitlement to service connection for a respiratory disorder to include a sinus disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to January 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge in a July 2010 Board hearing.  A transcript of that hearing is of record.  During his hearing, the Veteran mentioned that while in service he was treated for an upper respiratory infection as well as sinus disorders.  Accordingly, the issue of service connection for sinusitis has been broadened to include the Veteran's claimed symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for a left wrist condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right wrist disorder and a respiratory disorder (then classified as sinusitis) were remanded in November 2010, regrettably, additional development is still required and the issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





REMAND

In its November 2010 remand, the Board instructed the AMC/RO to afford the Veteran new VA examinations in order to determine the etiology of his claimed right wrist and respiratory disorders.  Regrettably, as the examinations conducted are inadequate, new VA examinations are in order.  

The Veteran was afforded a VA examination for these disorders in January 2011.  The VA examiner was asked to examine the Veteran and determine whether any right wrist or respiratory disorder was related to service.  

Regarding the right wrist, the examiner concluded that the Veteran's right wrist disorder was less likely than not caused by or a result of his service.  The examiner opined that based on the history and description of activities provided, and the examination findings that the Veteran's right wrist problem "persisted after he left service" despite the fact that he did not have to perform the same activities that he did in service.  Finding that symptoms "persisted after he left service" is incongruous with a finding that a wrist disorder was not incurred in service.  As such, a new VA examination is in order.

The examiner additionally stated that he could not determine whether a nose/sinus/respiratory disorder was caused by service without resorting to mere speculation due to the fact that rhinitis and nasal congestion was likely due to genetics or a body immunity.  Notably, the November 2010 directed that the Veteran was to be examined for any and all respiratory disorders, as opposed to nasal/sinus/larynx and pharynx alone.  Moreover, while a respiratory disorder does not appear to have been active on the date of the examination, the findings of any full respiratory examination are not of record.  Further, where an examiner determines that he cannot make a determination without resorting to speculation, the reasons and bases for such a conclusion must be provided, and any evidence necessary to provide the requested opinion should be identified if it exists.  Here, the examiner did not address the genetic or immunological process that he found responsible for any current respiratory disorder.  Thus, the examiner did not completely explain the negative opinion.  As the examiner's rationale was insufficient, a new opinion is necessary.

The United States Court of Appeals for Veterans Claims has held that the Board is obligated by law to ensure that the AMC complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Board finds that the issue must be remanded again in order to ensure compliance with the mandates of the November 2010 remand.  Id.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided an examination, it is required to provide an adequate one.)  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded VA orthopedic, sinus and respiratory examinations.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiners for a thorough review of the case. 

Following review of the claims file and each examination of the Veteran, the examining physician must opine whether it is at least as likely as not (50 percent probability or greater) that the appellant has a right wrist, or any respiratory disorder which had its onset during service or is related to service. 

All opinions must be provided based on the results of a review of the medical and lay evidence of record, results of a thorough examination, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in each examination report, respectively.  

If the examiner is unable to offer the requested opinions without resort to speculation, the reasons and bases for such a conclusion must be provided, and any evidence necessary to provide the requested opinion should be identified if it may exist. 

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

4.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


